*68OPINION.
Van Fossan :
Deductions from gross income exist only by reason of the revenue acts and to obtain a deduction the taxpayer must bring the claimed item within some statutory provision. Petitioner claims the deduction here in issue either (1) as of an ordinary and necessary expense of carrying on a trade or business, or (2) as a loss incurred in a transaction entered into for profit.
That the lawyers’ fees incurred in the futile attempt to break a will were not ordinary and necessary expenses incurred in carrying on a trade or business seems so clear as to require no demonstration'. It does not appear that petitioner was engaged in any trade or business, and surely not the business of breaking wills. See George P. Douglas et al., 1 B. T. A. 372; Marion Stone Burt Lansill, 17 B. T. A. 413.
Petitioner makes the alternative suggestion that the legal fees constituted a loss in a transaction entered into for profit. In Kornhauser v. United States, 276 U. S. 145, the Supreme Court had before it a situation in which it was contended that legal fees paid in connection with the defense of a suit for accounting were either a business expense or a loss under section 214 (4) of the Revenue Act of 1918. Directing itself to the latter, the court remarked: “We think it is obvious that the expenditure is not a loss.” This *69observation is directly pertinent in the instant case. The word “ loss ” as used in section 214 (a) (5) must be considered in connection with.its correlative, “ profit.” The word “ profit ” here connotes, as elsewhere in the Act, the increment that accrues from the employment of capital or labor, or both combined. The word is substantially synonymous with “ income.” Had petitioner succeeded in breaking the will |he would have received a certain amount of property by the operation of the law of descent, but such property would not have constituted profit or income. Not every endeavor in which one seeks to gain a material advantage is a transaction entered into for profit under the revenue acts. In our opinion, petitioner’s attempt to break her aunt’s will was not a “ transaction entered into for profit ” which might form the' basis for a deductible loss.
Reviewed by the Board.

Judgment will be entered for the resfondent.